Citation Nr: 1231378	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-40 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a sleep disorder, to include severe obstructive sleep apnea and sleep fragmentation related to respiratory disturbances (herein referred to simply as "a sleep disorder").


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel
 







INTRODUCTION

The Veteran served on active duty from May 1993 to October 1993 and from November 2004 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for sleep apnea and an anxiety disorder (not otherwise specified), claimed as insomnia.  

In March 2011, the Board remanded entitlement to service connection for a sleep disorder, to include sleep apnea (having recharacterized the issue) and entitlement to service connection for a psychiatric condition, in include anxiety disorder and insomnia.  On remand, the Agency of Original Jurisdiction (AOJ) granted service connection for a psychiatric condition, and denied service connection for a sleep disorder.  That issue is now before the Board.  The Board has again recharacterized the issue as entitlement to service connection for a sleep disorder, to include severe obstructive sleep apnea and sleep fragmentation related to respiratory disturbances, as this encompasses the sleep-related diagnoses that the Veteran carries.  The Veteran's complaints of insomnia will not be addressed herein, as this is part and parcel of his service-connected psychiatric condition.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

There is no competent and credible evidence linking the Veteran's sleep disorder to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for a sleep disorder, which he asserted in an August 2008 statement was incurred during his second period of service.

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2008.  Nothing more was required.  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) were already of record in connection with a prior claim.  The RO obtained VA treatment records, and the Veteran submitted private treatment records and personal statements in support of his appeal.  Additionally, the Veteran was given the opportunity to submit additional evidence in support of the instant claim in the Board's March 2011 remand.

In May 2011, a VA examination and opinion was obtained to address the nature and etiology of the Veteran's sleep disorder.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained is more than adequate.  The VA examiner considered all of the pertinent evidence of record, to include his service treatment records, personal statements and history, and provided detailed rationale for the opinion stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and, accordingly, the Board will proceed to a decision.  

II.  Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 
In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  
Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

III.  Factual Background

In a November 2004 Report of Medical History completed at service entrance, the Veteran denied frequent trouble sleeping.  His STRs are silent for complaints relating to a sleep disorder.  In a November 2005 Post-Deployment Health Assessment, the Veteran denied difficulty breathing and denied still feeling tired after sleeping.
The Veteran again denied difficulty breathing and denied still feeling tired after sleeping in an August 2006 Post-Deployment Health Reassessment.  In April, September and October 2007 VA treatment notes, he denied fatigue.
A December 2007 VA treatment record indicates that the Veteran gave a 2-month history of depressed mood, sleep impairment and difficulty concentrating.  At a February 2008 VA psychiatric disorders examination, the Veteran mentioned that he snores very loudly and his wife gets scared because he has periods during the night when he is not breathing, which he asserted happened on a nightly basis.
In June 2008, an overnight polysomnogram was performed by a private sleep disorders center.  Assessments of severe obstructive sleep apnea and sleep fragmentation related to respiratory disturbances were made.  The Veteran filed his sleep disorder claim in July 2008 and VA records reflect that a CPAP machine was also issued in July 2008.  
A VA respiratory examination was conducted in October 2008.  The Veteran reported that while stationed in Iraq, his friends woke him up constantly because he was snoring loudly.  He stated that he felt sleepy after waking up in the morning and tired during the day.  The Veteran also mentioned that, after returning from service, his wife noted his loud snoring as well as short periods/seconds during which he was not breathing.  The Veteran complained of daytime somnolence and falling asleep easily during the day.  Severe obstructive sleep apnea and sleep fragmentation related to respiratory disturbance were diagnosed.  However, the VA examiner did not provide any opinion relating to the likely etiology and/or time of onset of his diagnosed sleep disorder.  

In May 2011, pursuant to the Board's March 2011 remand, the Veteran underwent another VA respiratory examination.  The examiner noted the Veteran's reported history that his sleep disorder began in 2004, but noted the multiple contradicting pieces of evidence following service separation where he denied symptoms relating to a sleep disorder.  He observed that a sleep disorder was not diagnosed until more than two years after service separation, and stated that the Veteran's sleep disorder is not related to his service.

IV.  Analysis

The above evidence does not establish that the Veteran is entitled to service connection for a sleep disorder.  While it is not in dispute that the Veteran currently has a sleep disorder, there is no competent and credible lay or medical evidence linking his sleep disorder to service.

As evidenced above, no medical expert has attributed the Veteran's sleep disorder to service; indeed, the May 2011 VA examiner specifically found that the two were not related.

Here, the Board notes the Veteran's assertion that his sleep disorder is related to service, and specifically, that it had its onset in 2004 during service and his report of symptoms since that time, as relayed to the October 2008 examiner.  

The Board emphasizes that the Veteran is competent to report symptoms such as snoring because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, he is not competent to attribute alleged sleep disturbance symptoms to a sleep disorder either during or since active duty service; or to make statements regarding the etiology of his current sleep disorder.  It seemingly is in this particular instance that a sleep disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  Instead, it requires inherently complex medical determinations that require specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2). 

Notwithstanding the foregoing, the Board also finds that any assertion made as to continuity of symptomatology to be incredible.  Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record, as illustrated in the summary of facts above.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran).

In particular, the Board does not find it credible that the Veteran first began suffering from a sleep disorder in 2004 during his second period of active duty service.  In this regard, the Board notes that November 2005 Post-Deployment Health Assessment and August 2006 Post-Deployment Health Reassessment, in which the Veteran denied difficulty breathing and denied still feeling tired after sleeping, and the April, September and October 2007 VA treatment notes in which the Veteran denied fatigue, were generated for the express purpose of treating the Veteran's then health complaints.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In comparison, the Veteran's statements to the October 2008 VA examiner (asserting he began experiencing sleep disorder symptoms in 2004), by contrast, appear self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Moreover, the May 2011 VA examiner's report, which took all of this into consideration and based the negative opinion on the Veteran's contradictory statements, reinforces the Boards analysis in denying the claim for service connection for a sleep disorder.
The totality of the evidence leads the Board to conclude that the Veteran's contemporaneous statements against interest are more credible than the subsequent statements that were made in connection with a claim for monetary benefits.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding the Board's assignment of higher probative value to a contemporaneous letter a veteran wrote during VA hospitalization than to the Veteran's subsequent assertion years later). Indeed, there is no reason to doubt the credibility of the Veteran's initial statements, in which he denied symptoms relating to a sleep disorder prior to filing his claim.
Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of a sleep disorder lack credibility and are without probative value.  See, e.g. Madden, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond, 12 Vet. App. 341 (1999).

In sum, the evidence fails to establish a positive nexus between the Veteran's sleep disorder and his service.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a sleep disorder, to include severe obstructive sleep apnea and sleep fragmentation related to respiratory disturbances , is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


